DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 17/176,926 filed on February 16, 2021 are presented for examination.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/16/2021 has been considered by the examiner.
Reasons for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a sensor device coupled to a communication interface bus, the sensor device comprising: a current source having a first terminal operable to receive a supply current, a second terminal operable to provide a supply current, and a control terminal, wherein an operating voltage is supplied by a current through the current source; a voltage clamp having a first terminal coupled to the second terminal of the current source, a second terminal coupled to a power supply terminal, and an output terminal operable to provide a current sense signal; and a control circuit having an input terminal coupled to the output terminal of the voltage clamp in combination with the other limitations of the claim. The prior art does not disclose any clamping circuitry to connect to a supply current. 

Claims 2-11 are also allowed as they depend on allowed claim 1.

Regarding claim 12, the prior art of record taken alone or in combination fail to teach or suggest a sensor node coupled to a communication interface bus, the sensor node comprising:  wherein the first control signal enables the receiver circuit when the control circuit is operating in a first mode and disables the receiver circuit when the control circuit is operating in a second mode; and wherein the supply circuit is configured to adjust a voltage at output in response to the second control signal in combination with the other limitations of the claim.
Claims 13-17 are also allowed as they depend on allowed claim 12.


Regarding claim 18, the prior art of record taken alone or in combination fail to teach or suggest a method of operating a sensor node coupled to a communication interface bus, the method comprising: second output coupled to the control input of the supply circuit operable to provide a second control signal, wherein the first control signal enables the receiver circuit when the control circuit is operating in a first mode and disables the receiver circuit when the control circuit is operating in a second mode; and adjusting the operating voltage at the output of the supply circuit in response to the second control signal in combination with the other limitations of the claim.

Claims 19 and 20 are also allowed as they depend on allowed claim 18.


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang et al (US Pat No. 9136766): discloses a switching apparatus with a voltage clamping circuit.

Becker-Irvin et al (US Pat No 5861738): discloses a voltage clamp circuitry with fault detection.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868